Citation Nr: 0332132	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  01-09 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for loss of teeth.

2.  Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran's DD 214 reflects that he retired in January 1975 
with more than 19 years of active duty service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A note in the claims file indicates that the veteran did not 
appear for his scheduled August 2003 Board videoconference 
hearing.


REMAND

The veteran asserts that he suffers from the loss of teeth 
and vision as a result of radiation treatment (for his 
service-connected disability) received during service.  The 
Board observes that in July 1977 the veteran was granted 
service connection for actinic keratosis of the lower lip.  
As the veteran did receive extensive treatment for his lower 
lip during service, and given the complexity of the issues 
and medical records involved in this case, the Board finds 
that he veteran should be afforded a VA examination for the 
purpose of addressing his contentions in this case.  
38 C.F.R. § 3.159(c)(4).

The Board here notes that notwithstanding any information 
previously provided, the veteran should be informed that a 
full year is allowed to respond to a Veteran's Claims 
Assistance Act of 2000 (VCAA) notice.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).


Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should also be apprised 
of the VCAA notice obligations in 
accordance with the aforementioned 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the loss of his teeth.  The 
examiner or examiner's should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the loss of the 
veteran's teeth is related to the 
veteran's service, including any 
radiation therapy that the veteran might 
have undergone during service.  The 
claims folder should be given to the 
examiner for review in conjunction with 
the examination.

3.  The veteran should also be afforded a 
VA examination to determine the nature 
and etiology of any visual disability 
that might be present.  The examiner or 
examiner's should offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that a 
current visual disability is related to 
the veteran's service, including any 
radiation therapy that the veteran might 
have undergone during service.  The 
claims folder should be given to the 
examiner for review in conjunction with 
the examination.

4.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




